IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID J. KLINE,                        §
                                       §      No. 26, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID No. 1506008326
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §
                          Submitted: March 28, 2016
                          Decided:   April 12, 2016
                                ORDER
      This 12th day of April 2016, it appears to the Court that:

      (1)   On January 13, 2016, the appellant, David J. Kline, filed a

notice of appeal from the Superior Court’s order of December 17, 2015,

sentencing him on a violation of probation. Kline’s opening brief was due to

be filed on February 29, 2016, and was not filed.

      (2)   On March 2, 2016, the Clerk issued a brief delinquency notice

to Kline. The notice was sent to Kline at the James T. Vaughn Correctional

Center, the address he provided in the notice of appeal.           The brief

delinquency notice was returned marked “return to sender,” “attempted not

known,” and “unable to forward.”
          (3)    On March 11, 2016, the Clerk issued a notice to show cause

directing Kline to show cause why the appeal should not be dismissed for his

failure to file the opening brief. The notice to show cause was sent to the

address provided by Kline in the notice of appeal. The notice was returned

marked “return to sender,” “attempted not known,” and “unable to forward.”

Upon inquiry, the Department of Correction advised the Clerk that Kline

was released on January 27, 2016 and is listed as “homeless” in the

Department’s records.

          (4)    “As a condition for a party appearing pro se, the party must

designate a mailing address . . . for the receipt of all notices, papers and

orders filed in the case.”* In this case it appears that the mailing address

provided by Kline is no longer valid and Kline has not provided the Clerk

with a change of address. Under these circumstances, the dismissal of

Kline’s appeal is deemed to be unopposed.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                                Justice



*
    Del. Supr. Ct. R. 12(c).

                                        2